Morrill, C. J.
This was a petition for injunction, filed In 1868, upon a judgment rendered in a Justices’ Court in 1860, because there was no service.
As the petition does not negative the appearance and waiver of service of defendant in the Justice’s Court, and as it appears affirmatively that the defendant caused the judgment to be stayed in the Justice’s Court, and as it is not averred that injustice has been done, the presumptions are in favor of the correctness of the judgment of the Justice’s Court.
The plaintiff excepts to the judgment of the District Court, whereby the injunction was dismissed on motion, because the answer was not supported by the oath of defendant.
It is true that the statute requires all petitions for and answers to injunctions to be verified by the affidavit of thparty filing the same. (P. Dig., Art. 3929.)
But as the case went off upon motion of defendant, and did not require any answer,- the requirements of the statute were not applicable to the case.
Judgment affirmed.